Ladd, J.
The town of Rindge filed eight objections to the report; but they all appear to be based upon the same idea, and come to the same thing, — namely, that a highway cannot legally be laid out in this state, extending to and terminating at the state line, unless it there connects with a highway in the adjoining state, or, at least, unless it appears that some definite official action has been taken to establish a highway intersecting with it at the line.
This position cannot be sustained. No such restriction is to be found in the statutes authorizing the laying out of highways; and it is obvious that, if such a doctrine were held in both of two adjoining states, very great embarrassments and difficulty, to say the least, would be experienced in establishing highways to cross the line from one state to the other. Whether an indictment will lie for not building or keeping in repair a highway situated as this seems to be, is a different question. State v. Rye, 35 N. H. 368; State v. Northumberland, 44 N. H. 628.
Crosby v. Hanover, 36 N. H. 404, seems to be quite in point, and Griffin's Petition, 27 N. H. 343, for reasons that are obvious, has no application. Exceptions overruled.